Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 1 of 6 PageID 8521




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA

                                    CASE NO. 6:19-cr-209-40LRH

 UNITED STATES OF AMERICA,

 vs.

 IVAN ANDRE SCOTT,

                      Defendant.
 ____________________________________/

            MOTION FOR BOND PENDING APPEAL AND STAY OF SENTENCE


       COMES NOW, the Defendant, IVAN ANDRE SCOTT, by and through undersigned counsel,

 pursuant to 18 § U.S.C. 3143(b) and Federal Rules of Criminal Procedure 38(b)(1),(c),(d),(e),(f),

 (g) and files this Motion for Bond Pending Appeal And Stay of Sentence, and in support thereof

 sets forth:

       1. The Defendant was charged with one count of Conspiracy to Commit Health Care Fraud,

          18 U.S.C. § 1349, Count No. 1; three counts of Health Care Fraud, 18 U.S.C. § 1347,

          Counts 2-4; one count of Conspiracy to Defraud the United States (Offer and Pay and

          Solicit and Receive Healthcare Kickbacks), 18 U.S.C. § 371, Count 5; and, three counts of

          Receipt of a Kickback in Connection with a Federal Healthcare Program, 42 U.S.C. § 1320-

          a7b(b)(1)(A), Counts 6-9; in the above Indictment.

       2. On January 11, 2012, the jury returned a verdict of Guilty on all counts for Defendant, Ivan

          Andre Scott.

       3. Counts 1-5 carry a maximum penalty of a fine not to exceed $250,000 and/or a term of

          imprisonment which may not be more than 20 years, and a period of supervised release not

          to exceed five years.


                                                                                                    1
Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 2 of 6 PageID 8522




    4. Counts 6-9 carry a maximum penalty of a fine not to exceed $100,000 and/or a term of

       imprisonment which may not be more than 10 years.

    5. The PSR report recommends a period of incarceration between 151-188 months, without

       this Honorable Court’s consideration of the multiple grounds for variances, downward

       departure, or of a just and right sentence under the factors set forth in §3553(a)(1)-(7).

    6. On September 26, 2019, Scott was released after processing and has complied with

       absolutely all conditions of pretrial release, fully complied with the supervision of Pretrial

       Services, and faithfully appeared at all Judicial Proceedings. (D.E. 7, Order Setting

       Conditions of Release).

    7. A judicial officer may release a Defendant found guilty of an offense on bond during the

       appellate process if it is found that:

       (a) There is clear and convincing evidence that the person is not likely to flee or pose a

           danger to the safety of others if released under 18 U.S.C. § 3142(b) and (c);

       (b) The appeal is not for the purpose of a delay;

       (c) The appeal will raise a substantial question of law or fact; and

       (d) The appeal will likely result in a reversal or an Order for a new Trial.

    8. The standard here is not whether Ivan Scott is likely to succeed on the merits, but whether

       his appeal poses a “substantial question of law or fact.” See U.S. v. Giancola, 754 F.2d 898,

       901 (11th Cir. 1985).

    9. In U.S. v. Moncrief, 289 F. Supp. 2d 1311, 1313 (M.D. Ala. 2003), the district court decided

       an issue of first impression “in the government's favor without the benefit of clear Eleventh

       Circuit precedent.” As such, the court determined that the “issue on appeal present[ed] a

       “substantial” question, as it “could be decided the other way.” (citing Giancola, 754 F.2d



                                                                                                    2
Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 3 of 6 PageID 8523




       at 901). The court also acknowledged that if the legal “issue were decided in Moncrief's

       favor, it would result in her sentence being vacated.” Id.

    10. As in U.S. v. Moncrief, 289 F. Supp. 2d 1311, 1313 (M.D. Ala. 2003), no recent decision

       of the Eleventh Circuit or the United States Supreme Court has squarely addressed the legal

       issues presented in Ivan Scott’s case. Due to the novel nature of the Operation Double

       Helix prosecutions nationwide, this is a unique and complex case and the legal issues raised

       in this case have not been decided by a controlling precedent. The prosecution has

       presented one legal theory on the Medicare coverage of the CGx testing at issue, but the

       Defendant has set forth statutory authority and issues of interpretation due to the mandates

       of the Affordable Care Act that, if decided in favor of Scott, would warrant not only vacatur

       of the convictions, but dismissal of the Indictment altogether.

    11. The same legal issues regarding the legal sufficiency of the indictment have been raised in

       other Operation Double Helix prosecutions, but no district or appellate court has yet

       decided the legal questions regarding the ACA’s mandate for Medicare to cover

       preventative screening tests on the merits. See United States v. Patel, Case No. 19-CR-

       80181-RUIZ/REINHART, Southern District of Florida, Pending Motion to Dismiss the

       Indictment, D.E. 187. More than 70 cases nationwide have been filed as part of Operation

       Double Helix. See TELEHEALTH CASE TRACKER, https://tyontelehealth.com/case-tracker/,

       last visited 4/13/21. Other than Mr. Scott’s case, all related cases have been resolved by

       plea agreement or are pending trial.

    12. Furthermore, Azar v. Allina Health Services, 139 S. Ct. 1804 (2019), specifies Due Process

       requirements for enforcement actions in health care fraud cases under rules, policies,

       coverage determinations, affecting the substantial rights of Defendants. The Medicare



                                                                                                  3
Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 4 of 6 PageID 8524




       Act’s Notice and Comment period must be properly observed or the resulting guidance

       cannot be used as a basis of enforcement. Here, National Coverage Determination (NCD)

       90.2 was directly at issue in Scott’s investigation and prosecution. NCD 90.2 has been the

       subject of controversy nationwide and the deficiencies in the CMS promulgation of 90.2,

       including the failure to provide a proper notice and comment period, has been addressed

       by major, reputable medical organizations.

    13. The Defendant has filed a Motion to Dismiss (D.E. 147) that more sets forth in more detail

       the complex, novel issues of first impression that must be addressed in Scott’s appeal if the

       issues are not determined in Scott’s favor by this Honorable Court.

    14. More particularly, Scott’s case presents an issue of first impression and novel question of

       law on the applicability of the Affordable Care Act (“ACA”) provisions that require the

       Medicare program to cover screening tests, which by their nature are not medically

       necessary. The ACA’s statutory language requiring the Medicare program to cover

       USPSTF recommended screening tests graded A or B is unambiguous. The Scott

       Indictment, however, does not address whether the more traditional prosecution of

       Medicare ‘fraud’ cases involving the coverage of services that are not considered medically

       necessary is affected as a matter of law by the ACA provisions.

    15. Here, the government has never alleged that Scott is a flight risk or that Scott poses a danger

       to others. The government did not seek pretrial detention of Ivan Scott. (See D.E. 6, Court

       Minutes).

    16. As confirmed by the facts as stated in the PSR, Ivan Andre Scott has long time roots in the

       middle Florida area and presents no flight risk whatsoever. He has two children, a loving




                                                                                                     4
Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 5 of 6 PageID 8525




       wife, and is responsible for the challenging caretaking of his elderly, infirm mother who

       suffers from paranoid schizophrenia and lupus.

    17. Ivan Scott’s appeal of this matter is not for the purposes of delay, but is based upon the fact

       that several substantial questions of law and fact are likely to result in dismissal of his

       indictment or a new trial, if decided in his favor.

    18. Mr. Scott is currently self-employed in online social/retail activities entirely unrelated to

       health care services. If permitted to be released or on bond during appeal he would be able

       to work from home and help his family, including caring for his elderly, infirm mother.

    19. As discussed in Mr. Scott’s sentencing memorandum, Mr. Scott leads an otherwise

       exemplary life, helping the less fortunate and caring for the homeless in our community by

       providing food, clothing, and monetary support to those in need.

    20. Mr. Scott followed all conditions of his pretrial release and the government has not

       presented any concerns about Mr. Scott that would indicate he is in any way a flight risk.

    21. Mr. Scott is hopeful about his appeal and respectful of this Honorable Court’s directives at

       every step.

    22. Mr. Scott has maintained his innocence throughout the case and wants to stay firmly rooted

       with his family and friends who will stand by him throughout the appellate process on the

       issues he has clearly set forth in other motions that shall be addressed in his appellate

       proceedings. See U.S. v. Fernandez, 905 F.2d 350, 354 (11th Cir. 1990); see also U.S. v.

       Price, 611 F. Supp. 502 (S.D. Fla. 1985).

    23. Ivan Scott’s case is for a non-violent crime and he has no scorable criminal record. His

       conviction is not one involving endangerment or bodily injury to others. Several persons

       have submitted character references on behalf of Ivan Scott, attesting to his dependability,



                                                                                                     5
Case 6:19-cr-00209-PGB-LRH Document 148 Filed 04/13/21 Page 6 of 6 PageID 8526




         honesty and trustworthiness as a man of integrity, some of which have affirmed a long-

         standing relationship with him either personally or through work.

       WHEREFORE, the Defendant prays this Honorable Court take the above into consideration,

 as well as, for the reasons set out in his Sentencing Memorandum, in granting his Motion for Bond

 or Release Pending Appeal and Stay of Sentence.1

                                                      Respectfully submitted,

                                                      /s/ Claudia Pastorius
                                                      Claudia Pastorius
                                                      Florida Bar No.: 0113597
                                                      Counsel for Ivan Scott
                                                      Claudia T. Pastorius, P.A.
                                                      802 E. New Haven Ave.
                                                      Melbourne, FL 32901
                                                      Tel.: (321) 450-1100
                                                      Email: ClaudiaPastorius@gmail.com


                                    GOOD FAITH CERTIFICATION

         Undersigned counsel has conferred with the government, who opposes the relief requested in

 this motion.


                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 13, 2021, I electronically filed the foregoing document

 with the Clerk of the Court using CM/ECF.

                                                      /s/ Claudia Pastorius
                                                      Claudia Pastorius, Esq.




 1
   Federal Rule of Criminal Procedure 38 provides that “Stay Granted. If the defendant is released pending appeal,
 the court must stay a sentence of imprisonment.”

                                                                                                                     6
